EXHIBIT 10.6

 

THE PNC FINANCIAL SERVICES GROUP, INC.

1996 EXECUTIVE INCENTIVE AWARD PLAN

(as amended and restated effective April 6, 2004)

 

1. General Purposes of Plan

 

The PNC Financial Services Group, Inc. 1996 Executive Incentive Award Plan is
designed to (i) assist The PNC Financial Services Group, Inc. and its
Subsidiaries in attracting, motivating, and retaining the senior executive
officers most critical to the long-term success of the Corporation and its
Subsidiaries, (ii) promote the identification of their interest with those of
the Corporation’s shareholders, and (iii) enable the Corporation to pay annual
bonuses which are based upon the achievement of specified levels of performance.

 

2. Definitions

 

Terms not otherwise defined herein will have the following meanings:

 

2.1. “Additional Stock” means “Additional Stock” as defined in Section 6.2
hereof.

 

2.2. “Award Amount” means the amount payable to a Participant from the
Compensation Pool pursuant to the terms of an Incentive Award.

 

2.3. “Award Period” means the Corporation’s fiscal year, except to the extent
the Committee determines otherwise, provided that the last day of an Award
Period must be the last day of the Corporation’s fiscal year.

 

2.4. “Board” means the Board of Directors of the Corporation.

 

2.5. “Code” means the Internal Revenue Code of 1986 as amended.

 

2.6. “Common Stock” means the common stock of the Corporation.

 

2.7. “Committee” means the committee appointed by the Board to establish and
administer the Plan as provided herein; provided, that the Committee will have
two or more members and each member of the Committee will be an “outside
director” as defined for purposes of Section 162(m) of the Code. Unless
otherwise determined by the Board, the Personnel and Compensation Committee of
the Board will be the Committee.

 

2.8. “Compensation Pool” means, with respect to each Award Period, an amount
equal to the sum of: (a) one-half of one percent of Net Income for the Award
Period, plus (b) any amounts not paid out of a Compensation Pool for the
immediately preceding Award Period and added to the existing Compensation Pool,
as determined in the Committee’s sole discretion; provided, that the preceding
component (b) of a Compensation Pool will not exceed an aggregate amount of $3
million during any given

 



--------------------------------------------------------------------------------

Award Period and will be available for the payment of Incentive Awards only upon
the achievement of one or more Performance Conditions.

 

2.9. “Corporation” means The PNC Financial Services Group, Inc. and its
successors and assigns and any corporation that acquires substantially all of
its assets.

 

2.10. “Fair Market Value” means an amount equal to the most recent closing
price, as of the date Fair Market Value is being determined, of a share of
Common Stock on the New York Stock Exchange as reported by the Wall Street
Journal.

 

2.11. “Incentive Award” means an award granted under the Plan that, subject to
the terms hereof and such terms as may be specified by the Committee in
accordance with this Plan, provides for the payment (including in the form of
shares of Common Stock) to a Participant of a percentage of the Compensation
Pool and, in the discretion of the Committee, the issuance of Additional Stock.

 

2.12. “Incentive Award Percentage” means, with respect to each Participant, the
percentage of the Compensation Pool that may be paid to the Participant pursuant
to the terms of an Incentive Award and this Plan.

 

2.13. “Net Income” means the consolidated pre-tax net income of the Corporation
as determined in accordance with generally accepted accounting principles
(“GAAP”), after adjustment to exclude or include unusual, infrequently occurring
or extraordinary items or cumulative effects of changes in accounting
principles, as defined under GAAP.

 

2.14. “Participant” means a “covered employee” within the meaning of Section
162(m) of the Code who is eligible to receive an Incentive Award, subject to the
terms of the Plan.

 

2.15. “Performance Conditions” means any objective performance factors the
Committee may deem relevant in determining the availability of amounts carried
forward from the immediately preceding Award Period as described in Sections 5.2
and 5.5 hereof, including, but not limited to, the Corporation’s return on
average assets, return on average equity, earnings per share, or other financial
measure or ratio, whether on an absolute basis or in comparison to a
predetermined peer group.

 

2.16. “Plan” means The PNC Financial Services Group, Inc. 1996 Executive
Incentive Award Plan, which is the Plan set forth in this document, as amended
from time to time.

 

2.17. “Subsidiary” means a corporation of which at least 50% of the total
combined voting power of all classes of stock is owned by the Corporation either
directly or through one or more other subsidiaries.

 

2



--------------------------------------------------------------------------------

3. Administration; Delegation

 

Subject to the express provisions of the Plan, the Committee will have plenary
authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, and to make all other determinations deemed
necessary or advisable for the administration of the Plan, including but not
limited to determinations regarding whether to make Incentive Awards, the terms
of all Incentive Awards, the Participants who receive Incentive Awards, the time
or times at which Incentive Award grants are made, the Award Period to which
each Incentive Award relates, the actual dollar amount of any Award Amounts, the
form of payment of any Award Amounts and the issuance of any Additional Stock.
The determinations of the Committee pursuant to this authority will be
conclusive and binding.

 

The Board or the Committee may, in its discretion, authorize the Chief Executive
Officer of the Corporation or another person or persons to act on its behalf
except with respect to matters relating to such Chief Executive Officer or such
other person or persons or which are required to be certified by the Committee
under the Plan or in order to satisfy the requirements of the performance-based
compensation exception under Section 162(m) of the Code and the regulations
promulgated thereunder.

 

4. Eligibility

 

Incentive Awards may be made only to a Participant who is not paid an incentive
award pursuant to the Corporation’s 1994 Annual Incentive Award Plan or any
successor plan or program with respect to that Award Period.

 

5. Incentive Awards; Terms of Awards; Payment

 

5.1. No later than 90 days after the commencement of an Award Period, the
Committee will, in its sole discretion, establish in writing: (a) an Incentive
Award Percentage for each Participant for the Award Period; (b) the extent, if
any, to which the Award Amount, if and to the extent payable to a Participant,
will be paid in the form of Common Stock; (c) whether any shares of Additional
Stock will be issued to the Participant in respect of any shares of Common Stock
issued in full or partial payment of an Award Amount pursuant to the preceding
clause (b); and (d) any other terms and conditions applicable to the Incentive
Award and any shares of Common Stock (including Additional Stock) that may be
issued pursuant to the terms of the Incentive Award. For purposes of this
Section 5.1, each Participant may be identified in terms of position or title
held, or base salary paid, during the applicable Award Period, or by such other
means as the Committee may deem appropriate. No Participant will be assigned an
Incentive Award Percentage greater than 40% of the Compensation Pool, and the
sum of all Incentive Award Percentages for an Award Period will not exceed 100%
under any circumstances. The maximum amount that a Participant may receive
pursuant to the terms of any Incentive Award in respect of any Award Period is
(a) an Award Amount equal to 40% of the Compensation Pool, plus (b) if a portion
of the Award Amount is paid in the form of Common Stock, shares of Additional
Stock not in excess of 25% of the number of shares of Common Stock issued to the
Participant in full or partial payment of the Award Amount.

 

3



--------------------------------------------------------------------------------

5.2. As soon as practicable following the end of an Award Period, but in all
events prior to the payment of any Award Amounts, the Committee will compute and
certify in writing the amount of the Compensation Pool for that Award Period,
and will determine whether any Performance Conditions established for that Award
Period were satisfied. In performing such computation, the Committee may rely
upon financial statements supplied by the Corporation’s officers, provided that
the Committee believes such statements to have been prepared in accordance with
generally accepted accounting principles.

 

5.3. As soon as practicable following the Committee’s completion of the actions
specified in Section 5.2, the Committee will (a) certify in writing the Award
Amount and the number of shares of Common Stock (including Additional Stock), if
any, to be paid or issued to each Participant for that Award Period and (b)
authorize the Corporation to pay the Award Amount and issue shares of Common
Stock to each Participant in accordance with the terms and conditions of the
Plan and the applicable Incentive Award.

 

5.4. Except to the extent that, pursuant to the terms of Section 5.1 hereof, the
terms of an Incentive Award require that all or a portion of an Award Amount, to
the extent paid, be paid in the form of Common Stock, the Committee may, in its
discretion at the time of payment of an Award Amount pay such Award Amount in
the form of cash, Common Stock (valued based on Fair Market Value), or a
combination thereof.

 

5.5. In the event that the Committee does not exhaust the full amount of the
Compensation Pool through the payment of Incentive Awards, the Committee may, in
its sole discretion and no later than 90 days after the commencement of an Award
Period, certify in writing that all or a portion of the remaining Compensation
Pool will be added to the Compensation Pool for the Award Period then commenced;
provided, that the Committee is not authorized to direct any such carryover in
an amount that exceeds $3 million; and, provided further, that the Committee
establishes one or more Performance Conditions that must be achieved during the
Award Period in order for such carryover amount to be available for the payment
of Incentive Awards for that Award Period.

 

5.6. The Committee may, in its sole discretion, determine not to pay an Award
Amount or not to issue shares of Additional Stock or to reduce an Award Amount
or the number of shares of Additional Stock below the amount or number of shares
payable or issuable under the terms of the Incentive Award without the consent
of a Participant. Unless otherwise determined by the Committee, no Award Amount
or Additional Stock will be paid or issued to a Participant unless the
Participant is employed by the Corporation or a Subsidiary as of the date of
payment or issuance.

 

5.7. Award Amounts payable, and shares of Common Stock issuable, hereunder will
be subject to applicable federal, state and local withholding taxes and other
applicable withholding in accordance with the Corporation’s payroll practices as
in effect from time to time.

 

4



--------------------------------------------------------------------------------

5.8. The Committee, subject to such terms and conditions as it may determine,
and a Participant pursuant to any deferred compensation plan of the Corporation,
will have the right to defer the payment of an Award Amount or the receipt of
Additional Stock, provided, in either case, that any additional amounts credited
to such deferred amounts or shares will be based either on a reasonable rate of
interest or the actual rate of return of one or more predetermined investments
specified by the Committee or pursuant to the terms of such deferred
compensation plan.

 

6. Issuance of Common Stock

 

6.1. Common Stock issued under this Plan will be subject to such terms and
conditions as may be established by the Committee pursuant to the terms of an
Incentive Award or at the time of issuance, including but not limited to, terms
and conditions that provide for the lapse of transfer restrictions or forfeiture
provisions to be contingent on continued employment.

 

6.2. To the extent that, pursuant to the terms of an Incentive Award, shares of
Common Stock are required to be issued to a Participant in full or partial
payment of an Award Amount, the terms of an Incentive Award may provide for the
issuance of additional shares of Common Stock (“Additional Stock”) not in excess
of 25% of the number of shares of Common Stock issued to the Participant in
payment of the Award Amount pursuant to the terms of the Incentive Award (and
not pursuant to Section 5.4 hereof).

 

6.3. Fractional shares will not be issued pursuant to the Plan.

 

7. Transferability

 

Incentive Awards and Common Stock issued hereunder (to the extent provided by
the terms on which such shares are issued hereunder) will not be subject to the
claims of creditors and may not be assigned, alternated, transferred or
encumbered in any way other than by will or pursuant to the laws of descent and
distribution.

 

8. Termination or Amendment

 

The Board or the Committee may amend, modify or terminate the Plan in any
respect at any time without the consent of the Participants.

 

9. Effectiveness of Plan and Awards

 

The Plan will be void ab initio unless the Plan, is approved by a vote of the
Corporation’s shareholders at the first meeting of the Corporation’s
shareholders following adoption of the Plan by the Board.

 

10. Effective Date; Term of the Plan

 

Subject to shareholder approval pursuant to Section 9, the Plan will be
effective as of January 1, 1996 and the first Award Period will be fiscal year
1996. The effective date

 

5



--------------------------------------------------------------------------------

of any amendment to the Plan will be the date specified by the Board. The Plan
will remain in effect through April 23, 2011 unless terminated earlier by the
Board or the Committee pursuant to Section 8. No Incentive Awards may be made
under the Plan after its termination, provided that termination of the Plan will
not affect any Incentive Awards or shares of Common Stock granted or issued
prior to termination of the Plan, and such Incentive Awards and shares of Common
Stock will continue to be subject to the terms of the Plan notwithstanding
termination of the Plan.

 

11. Indemnification of Committee

 

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, each of the members of the Committee
will be indemnified by the Corporation against the reasonable expenses,
including attorneys’ fees, actually and reasonably incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Incentive
Award made hereunder; and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit or proceeding to the maximum extent permitted by law.

 

12. General Provisions

 

12.1. The establishment of the Plan will not confer upon any Participant any
legal or equitable right against the Corporation or any Subsidiary, except as
expressly provided in the Plan.

 

12.2. The Plan does not constitute an inducement or consideration for the
employment of any Participant, nor is it a contract between the Corporation, or
any Subsidiary, and any Participant. Participation in the Plan will not give a
Participant any right to be retained in the employ of the Corporation or any
Subsidiary.

 

12.3. Nothing contained in this Plan will prevent the Board or Committee from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

12.4. The Plan will be governed, construed and administered in accordance with
the laws of the Commonwealth of Pennsylvania, without reference to its conflict
of laws provision.

 

6